ORDER
The Disciplinary Review Board having filed with the Court a report recommending that ARTHUR G. WILLIAMSON of WEST NEW YORK, who was admitted to the bar of this State in 1974, and who thereafter was temporarily suspended from the practice of law by Order of this Court dated August 7, 1996, and who remains suspended at this time, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.15 (knowing misappropriation of entrusted funds), RPC 3.3 (lack of candor toward a tribunal), RPC 4.1 (lack of truthfulness to others), RPC 5.5 (unauthorized practice of law, practicing while suspend*10ed), RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit and misrepresentation);
And ARTHUR G. WILLIAMSON having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that ARTHUR G. WILLIAMSON be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ARTHUR G. WILLIAMSON be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.